ACCEPTED
                                                                                          03-14-00299-CV
                                                                                                  5633121
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     6/11/2015 9:51:25 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             NO. 03-14-00299-CV

                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                    IN THE THIRD COURT OF APPEALS                 AUSTIN, TEXAS
                           AT AUSTIN, TEXAS                   6/11/2015 9:51:25 AM
                                                                JEFFREY D. KYLE
                                                                      Clerk

                                   SUVI ORR
                                                         Appellant/Plaintiff

                                        v.

          THE UNIVERSITY OF TEXAS AT AUSTIN, WILLIAM
           C. POWERS, JR., JUDITH LANGLOIS AND SHELBY
                STANFIELD, in their official capacities only
                                                 Appellees/Defendants


Interlocutory Appeal from the 98th Judicial District Court of Travis County, Texas


       UNOPPOSED MOTION TO WITHDRAW AS APPELLANT’S
                       ATTORNEYS



                                         Philip Durst
                                         State Bar No: 06287850
                                         Manuel Quinto-Pozos
                                         State Bar No: 24070459
                                         DEATS DURST & OWEN PLLC
                                         1204 San Antonio Street, Suite 203
                                         Austin, Texas 78701
                                         (512) 474-6200
                                         FAX (512) 474-7896

                                         Withdrawing attorneys for Appellant
                                         Suvi Orr



                                          
 


      The undersigned counsel, pursuant to Texas Rule of Appellate Procedure

6.5, respectfully files this unopposed motion to withdraw as Appellant’s attorneys.

      As required by Texas Rule of Appellate Procedure 6.5(d), Appellant’s

substitute attorney’s information is as follows:

             David K. Sergi
             Sergi and Associates P.C.
             329 South Guadalupe Street
             San Marcos, Texas 78666
             Tel: 512-392-5010
             Fax: 512-392-5042
             State Bar of Texas number 18036000

      Pursuant to Texas Rule of Appellate Procedure 6.5(d), this motion to

withdraw need not comply with Rule 6.5(a) because “an attorney substitutes for a

withdrawing attorney.”

      Pursuant to Texas Rule of Appellate Procedure 10.1(a)(5), Appellant’s

withdrawing attorneys have conferred with Appellees’ attorneys, who do not

oppose the present motion to withdraw.

                                     PRAYER

      The undersigned counsel respectfully request that the Court grant this

motion to withdraw and substitute Appellant’s counsel.

                                       Respectfully submitted,

                                       /s/ Manuel Quinto-Pozos
                                       Philip Durst
                                       TBN: 06287850
                                       Manuel Quinto-Pozos

                                          1
 


                                     TBN: 24070459
                                     DEATS DURST & OWEN, PLLC
                                     1204 San Antonio Street, Suite 203
                                     Austin, Texas 78701
                                     (512) 474-6200
                                     (512) 474-7896 – Fax

                                     Withdrawing attorneys for Appellant Suvi
                                     Orr

                     CERTIFICATE OF CONFERENCE

      On May 26, 2015, pursuant to Texas Rules of Appellate Procedure

10.1(a)(5), Manuel Quinto-Pozos conferred with Shelley Dahlberg, counsel for

Appellees, regarding this motion. Ms. Dahlberg indicated on behalf of Appellees

that this motion is unopposed.

                                            /s/ Manuel Quinto-Pozos
                                            Manuel Quinto-Pozos

                         CERTIFICATE OF SERVICE

      As required by Texas Rule of Appellate Procedure 6.3 and 6.5, I certify that
I have delivered this document to the following on June 10, 2015:

     Shelley Dahlberg
      shelley.dahlberg@texasattorneygeneral.gov
      Angela V. Colmenero
      angela.colmenero@texasattorneygeneral.gov
      Assistant Attorney General
      Office of the Attorney General
      P.O. Box 12548
      Austin, Texas 78711-2548
      (512) 463-2120
      (512) 320-0667 FAX
      Attorneys for Appellees



                                        2
 


      (Via email)

     Dr. Suvi Orr

      (Via email and via certified and first class mail at last known address)

     David K. Sergi
      david@sergilaw.com
      Sergi and Associates P.C.
      329 South Guadalupe Street
      San Marcos, Texas 78666
      Attorneys for Appellant

      (Via email)

                                             /s/ Manuel Quinto-Pozos
                                             Manuel Quinto-Pozos




                                         3